UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4195


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANDREA BLOODWORTH, a/k/a Andre Thettle Green,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:06-cr-00337-TLW-1)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Howard W. Anderson III, LAW OFFICE OF HOWARD W. ANDERSON III, LLC,
Pendleton, South Carolina, for Appellant. Carrie Fisher Sherard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrea Bloodworth pled guilty in 2008 to being a felon in possession of a firearm,

and was sentenced to 204 months’ imprisonment.          Following the Supreme Court’s

decision in Johnson v. United States, 135 S. Ct. 2551 (2015), the district court held a

resentencing hearing at which it determined that Bloodworth no longer qualified as an

armed career criminal.     Accordingly, the court imposed a sentence of time-served

because Bloodworth had already served more than the statutory maximum sentence of

120 months. Bloodworth appeals. Counsel has filed a brief in accordance Anders v.

California, 386 U.S. 738 (1967), certifying that there are no meritorious grounds for

appeal but questioning whether the district court erred in denying his request to “bank”

the time Bloodworth over-served his sentence against his term of supervised release.

Although advised of his right to file a pro se supplemental brief, Bloodworth has not done

so.

       The Supreme Court has held that a defendant is not entitled to a credit toward a

term of supervised release based on excess time served in prison. See United States v.

Johnson, 529 U.S. 53, 59 (2000) (“The objectives of supervised release would be

unfulfilled if excess prison time were to offset and reduce terms of supervised release.”).

Therefore, this claim fails. In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious grounds for appeal. We therefore

affirm the district court’s judgment.

       This court requires that counsel inform Bloodworth, in writing, of the right to

petition the Supreme Court of the United States for further review.         If Bloodworth

                                            2
requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Bloodworth. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            3